DETAILED ACTION
This is in response to the amendment filed on 07/07/2022. Claims 1-20 are pending in this Action. 

Remark
In the response filed 07/07/2022, claims 1, 4, 14, 15, and 20 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant’s amendments regarding 35 USC 112(b) rejections are accepted by the Examiner. Therefore, prior 35 USC 112(b) rejections are withdrawn. 

Response to Arguments
Applicant's arguments filed 07/07/2022 with respect to 35 USC 103 rejections of claims 1, 14, and 20have been fully considered but they are not persuasive. 
Applicant argues that the rejection should be withdrawn because 
claim 1 recites the set of events occurs on the first data set and describes a set of operators that was performed on the first data set to alter the first data set at the first system. In Goldberg, the sequence of operations that are determined from the difference in data. This sequence of operations in Goldberg is not from events that occurred on the first data set and the received events do not describe a set of operators that was performed on the first data set as claimed. Rather, the sequence of operations in Goldberg describe differences in data.
…similar to Goldberg, Ahrens does not disclose receiving events that
occurred on the first data set that describe operations that were performed on the first data set. Rather, the combination of Goldberg and Ahrens analyze the data that is stored to determine
differences in data.

The Examiner respectfully disagrees.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
The Examiner holds that the combination of Goldberg and Ahrens teaches the contested limitation of “the set of events occurs on the first data set and describes a set of operators that was performed on the first data set to alter the first data set at the first system,” as recited by at least claim 1.
Goldberg discloses synchronizing data items between a client device and a remote system. Goldberg further discloses detecting difference between a client tree, sync tree, and a remote tree. “A difference between the local tree and the sync tree indicates that an action performed locally on one or more content items stored on the client device has caused the server state and the file system state to become out of sync. If a difference is detected, planner 176 generates a sequence of operations that synchronize the tree data structures.”  (See Goldberg at least para 120). 
Thus, the “generated sequence of operation” indicated by the difference in the client device and remote system could be based on events (i.e. modifications or updates) occurred to the content items of the client device. As such, contrary to the applicant’s allegation, sequence of operations in Goldberg is indeed from events that occurred on the first data set and the received events indeed describes a set of operators that was performed on the first data set as claimed.
Furthermore, Ahrens discloses replicating a snapshot of data stored in a source storage system to a target storage system and after replication, receiving modification or updates (i.e. events) that modifies the snapshot of data stored in a source storage system and synchronizing the updates/modification to the target storage system (See Ahrens: at least para 6-7, 39, 45, 47, 62, Fig. 2, and Fig. 6).
Therefore, based on above reasoning and explanation, the combination of Goldberg and Ahrens discloses the limitation of amended claim 1 and similarly in claims 14 and 20 including the limitation of “the set of events occurs on the first data set and describes a set of operators that was performed on the first data set to alter the first data set at the first system.” 
Accordingly, the prior 35 USC 103 rejections of claims 1-5 and 8-20 are maintained.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al., US 2019/0205410 (Goldberg, hereafter) in view of Ahrens et al., US 2016/0224259 (Ahrens, hereafter).
Regarding claim 1,
Goldberg discloses a method comprising: 

(Note that the specification does not explicitly define the term “event”. The Examiner construes the events as occurrences of changes or modifications in data based on broadest and reasonable interpretation of the specification in view of the specification.
See Goldberg: at least para 45, 72, 117-122, 145, and Fig. 7A-B, receiving modification or operation data (i.e. a set of events) describing a set of operators (i.e. update, delete, rename, etc.) that were performed on the content items (i.e. first data set) in the first client device); 
analyzing, by the computing device, the set of events to determine if an exception to a first set of rules for performing a set of operators on the second  data set for the set of events occurs (See Goldberg: at least para 117-122 and 283-292, and Fig. 7A-8B, analyzing the modification and changes that occurred at a source device (e.g. a client device) and determining whether any violation (i.e. exception) in sequence of operations (i.e. first set rules) for performing operations at a destination (i.e. a sever or another client device) occurs); 
selecting, by the computing device, a second set of rules for the exception based on analyzing the set of events (See Goldberg: at least para 283-292, and Fig. 7A-8B, in order to resolve the violation/conflict, the sequence of operations is modified based on changes to the source/client data. The new sequence of operations corresponds to a second set of rules); and 
processing, by the computing device, the set of operators for the set of events according to the second set of rules on the second data set to synchronize data from the first data set for the first system to the second data set for the second system, the processing of the set of operators using the second set of rules and being different from processing of the set of operators using the first set of rules (See Goldberg: at least para 283-292, and Fig. 7A-8B, processing the modified sequence of operations that have different sequence of operators to synchronize the changes to the destination (e.g. server or another client)). 
Although, Goldberg discloses synchronizing of files in a source data set to a destination data set, receiving, by a computing device, modifications (i.e. a set of events) describing a set of operators that occurred at the source data set (e.g. a client device) (See Goldberg: at least para 45, 72, 117-122, and Fig. 7A-B), Goldberg doses not explicitly teach performing, by a computing device, a replication process using an image of a first data set from a first system to replicate the image of the first data set to a second data set at a second system; and after performing the replication process using the image by the second system, receiving a set of events that occurred to alter data in the first data set after the image of the first data set is taken.
On the other hand, Ahrens discloses replicating a snapshot of data stored in a source storage system to a target storage system and after replication, receiving modification or updates (i.e. events) that modifies the snapshot of data stored in a source storage system and synchronizing the updates/modification to the target storage system (See Ahrens: at least para 6-7, 39, 45, 47, 62, Fig. 2, and Fig. 6).
Goldberg and Ahrens are from the same field of endeavor of replication and synchronizing data. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Goldberg with Agrawal’s teaching in order to implement above functions with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the synchronizing by replicating a snapshot/image of the source site to the destination site and synchronizing the updates and modification occurred at the source site to the destination site.
Regarding claim 2,
the combination of Goldberg and Ahrens discloses selecting the exception 
from a plurality of exceptions (See Goldberg: at least para 283-292 and 315-316). 
Regarding claim 3,
the combination of Goldberg and Ahrens discloses wherein each exception in the plurality of exceptions is associated with a different second set of rules (See Goldberg: at least para 283-292, 315-316).
Regarding claim 11,
the combination of Goldberg and Ahrens discloses the exception occurs when one or more operators are processed out of order for the set of events resulting in an error in processing the set of operators (See Goldberg: at least para 117-122 and 283-292, and Fig. 7A-8B). 
Regarding claim 12,
the combination of Goldberg and Ahrens discloses an order of metadata operators is not changed in the second set of rules, a data operator is not moved before a metadata operator, a data operator is moveable to after the metadata operator, and neighboring data operators can exchange order in the set of operators (See Goldberg: at least para 117-122 and 283-292, and Fig. 7A-8B. Note that the limitations of claim 12 are either negative limitations of are not positively recited in the claims due to user of terms like “moveable” or “can.” They are not required to be positively executed). 
Regarding claim 13,
the combination of Goldberg and Ahrens discloses wherein: a delete directory operator in the set of operators is processed out of order with a create file operator in the set of operators (See Goldberg: at least para 117-122 and 283-292, and Fig. 7A-8B).
Regarding claims 14 and 18-19,
the scopes of the claims are substantially the same as claims 1 and 11-12, respectively, and are rejected on the same basis as set forth for the rejections of claims 1 and 11-12, respectively.
Regarding claim 20,
the scope of the claim is substantially the same as claim 1, and is rejected on the 
same basis as set forth for the rejection of claim 1.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al., US 2019/0205410 in view of Ahrens et al., US 2016/0224259 and further in view of Daumling et al., US 2013/0167157 (Daumling, hereafter).
Regarding claim 4,
The combination of Goldberg and Ahrens discloses the limitations as stated above. However, it does not explicitly teach the exception occurs when one or more of the set of operators are processed for the set of events after a delay, wherein the delay in performing an operator in the set of operators results in the file not existed in the first data set when performing the operators in the set of operators. 
On the other hand, Daumling discloses occurring an exception causing a delay and wherein the exception causes by a file not being found and may be handled by delaying a time (See Daumling: at least para 32). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Goldberg and Ahrens with Daumling’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by identifying a file-not-found exception and resolving the issues. 
Regarding claim 15,
the scope of the claim is substantially the same as claim 4, and is rejected on the same basis as set forth for the rejection of claim 4.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al., US 2019/0205410 in view of Ahrens et al., US 2016/0224259 further in view of Daumling et al., US 2013/0167157 and further in view of Shah et al., US 8,671,072 (Shah, hereafter).
The combination of Goldberg, Ahrens, and Daumling discloses a file not existing limitation. However, it does not explicitly teach the file is deleted, and an operator in the set of operators is processed to create the file in the second data set after the file in the first data set is deleted. 
On the other hand, Shah discloses implementing the operation of deleting of a file/directory in a source. The replication system sends a message to a destination. At the destination the operations might be received out of order a file/directory and an operation to create a file might be processed after the deletion operation (See Shah: at least col. 1, line 64 through col. 2, line 20). 
Goldberg and Shah are from the same field of endeavor of replication and synchronizing data. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Goldberg, Ahrens, and Daumling with Shah’s teaching in order to determin the file not being existed in the first data set is deleted, and an operator in the set of operators is processed to create the file in the second data set after the file in the first data set is deleted with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the synchronizing by identifying inconsistency in order of operations received at the destination and resolving the inconsistency. 
Claims 8-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al., US 2019/0205410 in view of Ahrens et al., US 2016/0224259 and further in view of Fukatani et al., US 2015/0358408 (Fukatani, hereafter).
Regarding claim 8,
the combination of Goldberg and Ahrens discloses synchronizing exception might occur when renaming content item (See Goldberg: at least para 118, 138, 173, 231, and 290). However, it does not explicitly teach the exception occurs when an operator in the set of operators is for a rename of a first directory to a second directory that results in not synchronizing a file in the first data set to the second data set.
On the other hand, Fukatani discloses that renaming a directory may cause the path to directory to differ from previous path (and cause a synchronization exception/conflict). A synchronization file splitting program is launched to resolve the issue (See Fukatani: at least para 114, 116, and 123). 
Goldberg and Fukatani are from the same field of endeavor of replication and synchronizing data. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Goldberg and Ahrens with Fukatani’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the synchronizing by identifying exception or inconsistency occur due to directory renaming and resolving the inconsistency through synchronization file splitting program. 

Regarding claim 9,
the combination of Goldberg, Ahrens, Fukatani discloses wherein processing the set of operators according to the second set of rules comprises: splitting a rename directory operator in the set of events into a first sync directory operator that synchronizes files in the first directory and a second sync directory operator that synchronizes files in the second directory (See Fukatani: at least Fig. 12-13 and 123-136). 
Regarding claim 10,
the combination of Goldberg, Ahrens, Fukatani discloses the first sync directory operator synchronizes all files in the first directory from the first data set to the second data set, and the second sync directory operator synchronizes all files in the second directory from the first data set to the second data set (See Fukatani: at least Fig. 12-13 and 123-136).
Regarding claims 16-17,
the scopes of the claims are substantially the same as claims 8-9, respectively, and are rejected on the same basis as set forth for the rejections of claims 8-9, respectively.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        08/25/2022